Nino argues on appeal that the State did not present sufficient
                   evidence to prove that he diverted project funds to another purpose. We
                   agree.
                                "When determining whether a verdict was based on sufficient
                   evidence to meet due process requirements, this court will inquire
                   'whether, after viewing the evidence in the light most favorable to the
                   prosecution, any rational trier of fact could have found the essential
                   elements of the crime beyond a reasonable doubt." Mitchell v. State, 124
Nev. 807, 816, 192 P.3d 721, 727 (2008) (quoting Kozo v. State, 100 Nev.
245, 250, 681 P.2d 44, 47 (1984)). Here, the State did not present any
                   evidence that Nino diverted the funds to another purpose. The State did
                   not even present evidence showing that Nino pocketed the funds. Indeed,
                   Kraft testified that it was possible Nino simply inefficiently spent the
                   funds on thefl project. The State did not present any bank statements,
                   receipts, or testimony regarding Nino's spending on the project.
                                The only evidence purported to show the project's costs
                   consisted of photographs of the property before and after Nino's
                   landscaping. From these photographs the jury was asked to conclude that
                   Nino could not have spent all of the money on the project. Yet the State
                   does not explain how the jury could have calculated, without financial
                   evidence or contracting expertise, how much Nino spent on the project.   Cf.
                   Watt v. Nev. Cent. KR. Co., 23 Nev. 154, 174-75, 44 P. 423, 428-29 (1896)



                   . . . continued

                                       (b) Wrongfully diverts that money to a use
                                other than that for which it was received.


SUPREME COVER'
       OF
    NEVADA
                                                         2
(0) 1947A Clatt.
                ("Neither courts nor juries are permitted to assess values on conjecture."
                (internal quotation omitted)).
                            The State also relied on an email in which Nino vaguely
                mentions an unidentified addiction. This email does not establish that
                Nino diverted the money to his addiction. Evidence of an addiction may be
                admissible to show motive for a criminal act, but it does not show that a
                criminal act unrelated to illicit narcotics use actually occurred. 2 The issue
                in this case is whether Nino diverted the money to another use, not
                whether he had a motive to do so.
                            No rational trier of fact could have concluded beyond a
                reasonable doubt that Nino did not use the project payments toward
                completion of the project. The State did not present any evidence of his
                financial dealings. And no expert or lay testimony informed the jury how
                much money Nino spent on the project or how much he allegedly diverted.
                We therefore reverse the judgment of conviction. Because we reverse on
                sufficiency of the evidence, we do not need to address whether the




                            2 See,e.g., People v. Cardenas, 647 P.2d 569, 573 (Cal. 1982)
                ("[I]n cases where the object of the charged offense was to obtain money or
                an item other than narcotics, evidence of the accused's narcotics use has
                been uniformly found inadmissible." (citations omitted)); People v. Felix,
                28 Cal. Rptr. 2d 860, 864 (Ct. App. 1994) (stating that, where there was
                evidence that the defendant stole items to purchase drugs, evidence of
                drug addiction is admissible to establish motive); People v. Smith, 231
N.E.2d 185, 188 (Ill. 1967); State v. Mazowshi, 766 A.2d 1176, 1183, 1185
                (N.J. Super. Ct. App. Div. 2001) (reasoning that motive was not a material
                issue in the case and holding that establishing motive did not justify
                "admitting such tangentially relevant but overwhelmingly prejudicial
                evidence").



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 prosecution's arguments at trial improperly shifted the burden of proof.
                 Accordingly, we
                            ORDER the judgment of the district court REVERSED.



                                                   14                            J.
                                                  Parraguirre


                                                                                 J.
                                                  Douglas


                                                                                 J.
                                                   Cherry




                 cc: Hon. Michelle Leavitt, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A    e